FILED
                               NOT FOR PUBLICATION                          OCT 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



FANNY RUTH ARTEAGA; et al.,                        No. 08-75235

               Petitioners,                        Agency Nos. A075-667-561
                                                               A075-664-178
  v.                                                           A075-667-562
                                                               A075-667-563
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                         MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Fanny Ruth Arteaga and family, natives and citizens of Colombia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny

the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the successive motion to reopen was filed more than five years

after the BIA’s March 11, 2003, order dismissing the underlying appeal, see 8

C.F.R. § 1003.2(c)(2) (motion to reopen generally must be filed within 90 days of

the final administrative order), and petitioners failed to establish grounds for

equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling available

“when a petitioner is prevented from filing because of deception, fraud, or error, as

long as the petitioner acts with due diligence”).

      Respondent’s motion to strike is denied as moot.

      PETITION FOR REVIEW DENIED.




                                           2                                       08-75235